
	

113 HR 4248 IH: Veterans Education Outcomes Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4248
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Takano (for himself and Mr. Flores) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require institutions of higher education to disseminate information with respect to the
			 completion rates, employment rates, and retention rates of recipients of
			 GI Bill funding.
	
	
		1.Short titleThis Act may be cited as the Veterans Education Outcomes Act.
		2.Information dissemination with respect to recipients of GI Bill fundingSection 485(a) of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended—
			(1)in paragraph (1)(Q)—
				(A)in clause (iii), by striking and; and
				(B)by adding and at the end of clause (iv); and
				(C)by adding at the end the following:
					
						(v)are recipients of educational assistance provided under chapter 30 or 33 of title 38, United States
			 Code, or chapter 1606 of title 10, United States Code;; and
				(2)by adding at the end the following:
				
					(8)The information disseminated under subparagraphs (E), (L), (R), (S), and (U) of paragraph (1) shall
			 be disaggregated by the recipients of educational assistance provided
			 under chapter 30 or 33 of title 38, United States Code, or chapter 1606 of
			 title 10, United States Code, if the number of students in such subgroup
			 is sufficient to yield statistically reliable information and reporting
			 will not reveal personally identifiable information about an individual
			 student. If such number is not sufficient for such purposes, then the
			 institution shall note that the institution enrolled too few of such
			 students to so disclose or report with confidence and confidentiality..
			
